I concur in the reversal of the trial court's entry of summary judgment in favor of appellee because I believe that there exists in Ohio a public policy in favor of encouraging individuals to consult attorneys to determine their legal rights, and that appellant submitted sufficient evidentiary material to show that genuine issues of material fact exist as to each fact-dependent element of appellant's claim for discharge in violation of public policy. I respectfully concur separately in this matter because I believe that the majority goes beyond the analysis necessary for disposition of this claim and uses language that could be (mis)construed to broaden the exception beyond that anticipated by the Supreme Court of Ohio.
The Ohio Supreme Court, in Greeley v. Miami ValleyMaintenance Contr., Inc. (1990), 49 Ohio St.3d 228,551 N.E.2d 981, Painter v. Graley (1994), 70 Ohio St.3d 377, 639 N.E.2d 51, and Collins v. Rizkana (1995), 73 Ohio St.3d 65, 652 N.E.2d 653, has clearly stated that an employer may not terminate an employee for a reason that contravenes a public policy of this state. In this case, the issue raised by appellant is whether Ohio has a public policy in favor of individuals being able to consult with an attorney to determine their legal rights. The majority goes beyond the assignment of error and posits the issue as whether Ohio law permits an employer to terminate an employee for consulting an attorney. This expression of the issue is far broader than necessary in resolving this appeal.
I agree with the majority that there exists in Ohio a public policy in favor of consulting an attorney to determine one's legal rights. Because the lower court based its decision on summary judgment on this issue alone, our resolution of that issue is sufficient to resolve the appeal and to remand for further proceedings. The majority goes beyond this resolution, however, by making the blanket statement in the first sentence of the opinion and in its holding that Ohio law does not allow a person to be fired for consulting an attorney. I believe that such a pronouncement exceeds this court's proper scope of review of the case, even though the majority otherwise acknowledges that other factors, such as whether the employer had an overriding legitimate business justification for its action, might defeat appellant's public-policy tort claim.
I additionally believe that the majority's suggestion that the doors to the courthouse were "slammed * * * shut" to this employee by the appellee's conduct and that this court's opinion somehow keeps those doors open both distracts from and exceeds the conclusions necessary for disposition of this appeal. We are limited to determining, first, whether consultation of an attorney *Page 548 
is a matter of public policy in Ohio that would be undermined by the discharge of an employee under the circumstances of this case and, second, whether genuine issues of material fact exist as to the remaining elements of appellant's claim. The majority's analysis unnecessarily intermingles the concededly important issues of access to the courts with consultation of an attorney as the primary public-policy issue. We were asked to pass upon issues of employment law and limitations on the discharge of an otherwise at-will employee for consulting an attorney, and I would confine our commentary to that arena.
As stated above, I believe that genuine issues of material fact do exist regarding appellant's public-policy claim, and I also concur in the majority's analysis of the constructive-discharge claim. I wholeheartedly concur in the reversal and remand of this matter to the trial court. *Page 549